IN THE SUPREME COURT OF THE STATE OF NEVADA


                       CITY OF CARSON CITY; AND                             No. 84194
                       CANNON COCHRAN MANAGEMENT
                       SERVICES, INC., A DELAWARE                              FILED
                       CORPORATION,
                                           Appellants,                         OCT 25 2022
                                      vs.
                       ALLAN BIDDLE, AN INDIVIDUAL,
                                           Respondent.

                                           ORDER DISMISSING APPEAL

                                  Cause appearing, appellants' motion for a voluntary dismissal
                       of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                                  It is so ORDERED.


                                                                CLERK OF THE SUPREME COURT
                                                                ELIZABETH A. BRO

                                                                BY:


                       cc:   Hon. James Todd Russell, District Judge
                             all. Greiner, Settlement Judge
                             McDonald Carano LLP/Reno
                             Nevada Attorney for Injured Workers/Carson City
                             Carson City Clerk




 SUPREME COURT
       OF
     NEVADA



CLERK'S ORDER

 10) ItT47   ciZ3)3>